





PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (herein referred to as the "Agreement") is
dated for reference purposes as of October 1, 2011, and is made and entered into
by and between BLUE RIDGE REAL ESTATE COMPANY, a Pennsylvania corporation,
(hereinafter referred to as "Seller") and PHYLLIS ENFIELD TRUST, or its assigns,
(hereinafter collectively referred to as "Purchaser")

R E C I T A L S :

Seller is the owner of that certain improved tract or parcel of land located at
22902 Interstate 10 Wallisville, County of Chambers, State of Texas, the legal
description for which is more fully described on Exhibit "A". Such tract shall
be conveyed together with all improvements situated thereon, and all
hereditaments, appurtenances, rights, permits, licenses, easements and
rights-of-way incident and appurtenant thereto, (collectively referred to as the
"Property")  Seller as landlord has leased the, Property pursuant to that
certain Lease between Seller and Jack in the Box Eastern Division, L.P. (the
"Tenant") dated September 28, 2006, pursuant to which the Seller leases the
property to Tenant (the "Lease"). The Seller has agreed to sell the Property and
assign the Lease, and the Purchaser has agreed to purchase the Property and
assume the Lease on the terms and conditions herein set forth.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) paid by Purchaser to Seller, and of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser hereby agree
as follows:





1




--------------------------------------------------------------------------------







A G R E E M E N T :

1.

PURCHASE AND SALE

Seller agrees to sell and convey the Property and Landlord's interest in the
Lease to Purchaser, and Purchaser agrees to purchase and pay for the Property
and Lease from Seller, all in accordance with the terms and conditions provided
in this Agreement.

2.

PURCHASE PRICE

The purchase price for the Property (the "Purchase Price") shall be ONE MILLION
NINE HUNDRED ELEVEN THOUSAND FOUR HUNDRED TEN DOLLARS AND 00/100
($1,911,410.00).

3.

PAYMENT OF PURCHASE PRICE

The Purchase Price shall be paid in the following manner:  Fifty Thousand
($50,000.00) Dollars Earnest Money to be paid in cash to be paid within three
(3) business days of the effective date of this Agreement and signing of Joint
Escrow Instructions ("Purchase Agreement").  An additional Fifty Thousand
($50,000.00) Dollars shall be paid to the Escrow Agent within forty-eight hours
of the termination of the inspection period described below.  The Earnest Money
shall be deposited with Chicago Title Company as Escrow Holder ("Escrow Agent").
 Said Earnest Money shall become non-refundable of the termination of inspection
period.  The balance of the Purchase Price shall be payable at closing.

4.

EARNEST MONEY

Upon execution of this Agreement, Purchaser shall deposit the sum of Fifty
Thousand and 00/100 Dollars ($50,000.00) as earnest money (the "Earnest Money")
with Chicago Title Company (hereinafter referred to as the "Escrow Agent").  The
Earnest Money shall be held by Escrow Agent in accordance with the terms of this
Agreement.  At the Closing, the Earnest Money shall be paid over to Seller; or
if this Agreement is terminated, canceled, or rescinded, the Earnest Money shall
be refunded to Purchaser or paid over to Seller as liquidated damages as further
provided herein.





2




--------------------------------------------------------------------------------







5.

SURVEY AND TITLE

5.1

Survey

On or before the Effective Date of this Agreement, as defined in Section 21
below, Seller shall deliver to Purchaser all surveys, site plans, title
insurance commitments and policies which are in Seller's possession. Purchaser,
at Purchaser's expense, shall have the right to obtain an updated or new land
title boundary survey of the Property (the "Survey") showing thereon the correct
legal description of the Property, its proper easements, rights-of-way, and
adjacent roadways on and/or to the Property.

5.2

Seller's Title

At the Closing, Seller shall convey to Purchaser Good and Marketable Fee Simple
Title to the Property subject only to the following exceptions (herein referred
to as the "Permitted Exceptions"): (i) zoning ordinances affecting the property;
(ii) the lien of ad valorem taxes for the calendar year of the Closing which are
not due and payable as of the date of the Closing; (iii)  those matters listed
on the title reservations on Exhibit "B" attached hereto; (iv) those matters
listed on the Title Commitment, as hereinafter defined, to which Purchaser has
no objection or is deemed to have waived objection, in accordance with the
provisions of Section 5.3. "Good and Marketable Fee Simple Title," where used in
this Agreement, shall be such fee simple title as is acceptable to and insurable
in Purchaser's favor in the amount of the Purchase Price by the Title Company,
as hereinafter defined, at standard rates, and subject only to the standard
printed exceptions; (v)  certain fixtures and equipment as described on Exhibit
"C" of the attached Deed being Exhibit "A".

5.3

Title Objections

On or before the Effective Date of this Agreement, as noted in Section 5.1,
Seller shall deliver to Purchaser all title insurance commitments and policies
in Seller 's possession. Seller shall also order for Purchaser a preliminary
title report (the "Title Commitment") issued by the Escrow Agent which shall
provide a commitment to insure title to the Property on the full coverage, in
the amount of the Purchase Price subject, however, to





3




--------------------------------------------------------------------------------







the standard exceptions. Purchaser shall have ten (10) days after the Effective
Date of the Purchase Agreement, to object, by delivering written notice to
Seller with respect to any matters shown in the Title Commitment and Survey, and
any matters shown therein and not objected to by Purchaser within said Objection
Period shall be deemed approved by Purchaser (and shall be included in the
definition of "Permitted Exceptions"). If Purchaser does give such notice within
the timeframe described above and objects to title matters, then Seller shall
have ten (10) days to deliver a written response as to which objections, if any,
Seller agrees to cure. If Purchaser is not satisfied with the objections Seller
does not agree to cure, then Purchaser may terminate this Agreement by
delivering a written notice of termination, within five (5) days after receipt
of Seller's response whereupon the Earnest Money shall be returned to Purchaser
and neither party shall have any further obligation to the other, except for
those obligations that expressly survive the termination of this Agreement.
Seller shall have until the Closing date to cure the objections Seller has
agreed to cure. If Seller does not so remedy any matters to which Purchaser has
objected and Seller has agreed to cure, then Purchaser shall have the option of
either (1) completing this transaction and accepting such title as Seller is
able to convey, without reduction of the Purchase Price, or (2) terminating this
Agreement, in which event the Earnest Money shall be returned to Purchaser and
neither party shall have any further obligation to the other hereunder, except
for those obligations which expressly survive the termination of this Agreement.
Notwithstanding the foregoing, Seller shall be required to pay off and/or cause
to be satisfied at Closing, any liens, judgments, deeds of trusts, and any other
title objections which can be satisfied of record by a stated sum of money,
whether or not such monetary title objections are included in Purchaser's
notice. From time to time, at any time after the expiration of the Inspection
Period and prior to the Closing date, Purchaser may give written notice of
objections to matters of title first appearing in any updated title commitment
issued after the





4




--------------------------------------------------------------------------------







initial Title Commitment and all such additional objections shall be subject to
procedures for resolution of title objections set forth in this Section 5.3.

6.

INSPECTION OF THE PROPERTY

6.1

Purchaser's Inspection

Purchaser, personally or through agents, employees or contractors, following
twenty four (24) hours prior notice to the Seller, may go upon the Property
following the Effective Date of this Agreement until twenty-one (21) days after
the Effective Date of the Purchase Agreement, to inspect the Property, to
conduct such soil, engineering, environmental, "wetlands" and other tests,
investigations and analyses of the Property as Purchaser deems appropriate.
Seller hereby agrees to cooperate fully with Purchaser so as to allow Purchaser
the reasonable opportunity to inspect the Property and any other information
with respect to the Property, which cooperation shall include, without
limitation, Seller's provision of all plans, specifications, studies, tests,
records of account with respect to the Tenant, and other documents and
information as Purchaser may reasonably request which are related to the
ownership, operation and/or maintenance of the Property. Purchaser acknowledges
that the Property is leased to Tenant and agrees to conduct its inspection of
the Property in a manner which will cause minimal disruption and not interfere
with Tenant's restaurant operations on the Property. Purchaser shall pay all of
its costs incurred in making such surveys, inspections, tests, analyses and
investigations, and Purchaser, at its own expense, shall be responsible for the
repair of any damages to the Property incurred by reason of Purchaser's
inspection of the Property. Purchaser shall indemnify, defend and hold Seller
entirely harmless from any cost, expense, liability or obligation resulting from
physical injury, property damage, mechanics' or materialmen's liens or otherwise
caused directly or indirectly by Purchaser's entry upon the Property pursuant to
this Section. Notwithstanding any other provision of this Agreement, the





5




--------------------------------------------------------------------------------







foregoing indemnity shall survive the expiration or termination of this
Agreement for any reason whatsoever.

6.2

Election to Terminate

On or before twenty-one (21) days following the Effective Date hereof (the
"Inspection Period"), Purchaser shall have the absolute right, exercisable in
Purchaser's sole discretion, to terminate this Agreement. Unless Seller receives
express written instructions from Purchaser on or before the expiration of the
Inspection Period that it is exercising its right to terminate the Agreement,
Purchaser shall be deemed to have not terminated this Agreement. If Purchaser
does give such notice of termination, Seller and Escrow Agent shall refund the
Earnest Money to Purchaser. The parties hereunder shall have no further rights,
duties or obligations under this Agreement, except for such rights, duties or
obligations as are expressly stated herein to survive a termination of this
Agreement.

6.3

Due Diligence Studies/Tests

If this Agreement is terminated by Purchaser, Purchaser shall deliver to Seller
promptly, at no cost or expense to Seller, copies of any and all due diligence
studies, surveys, tests, measurements, and reports obtained by Purchaser that
relate to the physical condition of Property. Purchaser also agrees to promptly
return any due diligence materials furnished by Seller in the event this
Agreement is terminated.

6.4

Rights of First Refusal and First Offer

The lease provides, inter alia, that the Tenant has a right of first refusal to
purchase the property.  Upon entry into the Agreement, the Seller shall notify
the Tenant of its right of first refusal.  If such right is exercised, this
Agreement will terminate and the Earnest Money will be refunded to Purchaser.

6.5

Tenant Estoppel Certificate

As a condition to Purchaser's obligations under this Agreement, Seller shall
deliver to Purchaser at or prior to Closing an estoppel certificate (the
"Estoppel") signed by the Tenant addressed to Purchaser and Purchaser's lender,
containing the following information  (a) stating that the Lease is in full
force and effect, (b)





6




--------------------------------------------------------------------------------







confirming that neither the Tenant nor the Seller are in default under the
Lease; (c) stating the commencement and expiration dates and the rent payable
under the Lease; and (d) confirming that the Tenant has waived its rights under
paragraph 8 of the Lease relating to the Tenant's right of first refusal.

7.

SELLER'S REPRESENTATIONS

As an inducement to Purchaser to enter into this Agreement and to purchase the
Property, Seller warrants, represents to, and covenants with Purchaser as
follows:

7.1

Authority

Seller has the right, power, and authority to enter into this Agreement and has
the right, power and authority to convey the Property in accordance with the
terms and conditions of this Agreement.

7.2

FIRPTA

That Seller is not a "foreign corporation," "foreign partnership" or "foreign
estate," as those terms are defined in the Internal Revenue Code of 1986, as
amended, and that Seller will furnish to Purchaser such further assurances with
respect to this representation and warranty as Purchaser shall reasonably
request.

7.3

Conflicts and Pending Action

There is no agreement to which Seller is a party or, to the best of Seller's
knowledge, binding on Seller which is in conflict with this Agreement. There is
no action or proceeding pending and Seller has received no written notice of any
proceeding, including condemnation proceedings against the Seller which
challenges or impairs Seller's ability to execute or perform its obligations
under this Agreement.

7.4

Lease

The Lease is in full force and effect, Tenant having paid rent through September
30, 2011.  Seller has received no notice from Tenant of any default by Seller as
landlord under the lease. Seller knows of no default by Tenant under the lease.

7.5

No Violation

To Seller's best knowledge, neither the entering into of this Agreement nor the
consummation of the transaction contemplated hereby will constitute





7




--------------------------------------------------------------------------------







or result in a violation or breach by Seller of any agreement or restriction to
which either Seller or the Property is subject to the best of Seller's
knowledge. Seller has no knowledge, and has received no notice, of any violation
of the applicable codes in respect of the Property.

7.6

Environmental Matters

Seller will furnish to Purchaser, on or before the Effective Date, copies of any
environmental studies which Seller has had performed or otherwise has in its
possession pertaining to the Property, if any. To the best of Seller's knowledge
there are underground storage tanks located in or on the Property. The foregoing
is qualified to the extent of any disclosures contained in the environmental
report delivered or resulting from inspections undertaken, pursuant to this
Agreement.

7.7

Actual Knowledge

Seller makes no representation or warranty with respect to the physical
condition of the Property, although Seller has no actual knowledge of any
material defects of the Property. Seller also makes no representation or
warranty with respect to third party reports and due diligence materials
delivered by Seller to Buyer; however, Seller has no actual knowledge of any
material inaccuracies with respect to such materials. Buyer further acknowledges
and agrees (i) that the Seller shall have no liability for constructive
knowledge with respect to defects in the condition of the Property or
inaccuracies of such reports and materials; and, (ii) that Seller's
representatives have not visited or inspected the Property in the last twelve
(12) months (in accordance with the terms of the Lease, it is the Tenant's
responsibility to keep the Property in good order and repair).

7.8

Pre-Closing Breach

If any representation or warranty above is actually known by Purchaser prior to
Closing, as defined in Section 9.1 below, to be untrue and is not remedied by
Seller prior to Closing, then Purchaser may, at Purchaser's sole and exclusive
remedy, either: (i) terminate this Agreement whereupon the Earnest Money shall
be refunded to Purchaser, and neither party shall have any further rights or
obligations pursuant to this





8




--------------------------------------------------------------------------------







Agreement, other than as set forth herein with respect to rights or obligations
that survive termination; or (ii) waive its objections and close the
transaction.

7.9

Post-Closing Liability

Purchaser acknowledges that it is a sophisticated Purchaser who is familiar with
the ownership and operation of real estate projects similar to the Property, and
Purchaser and Seller have negotiated and agreed that Purchaser shall be able to
fully investigate the Property and Seller's representations during the
Inspection Period, as defined in Section 6.2 above.

PURCHASER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES (OTHER THAN THE LIMITED WARRANTY OF
TITLE AS SET OUT IN THE DEED), PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE SALE OF THE PROPERTY AS PROVIDED FOR
HEREIN IS MADE ON AN "AS- IS", "WHERE IS" CONDITION AND BASIS WITH ALL FAULTS.

8.

BROKERS

Seller and Purchaser each represent and warrant one to the other that neither
has employed, retained, or consulted any real estate broker, agent or other
finder in carrying on the negotiations relative to this Agreement, and Marcus &
Millichap, who represents Seller (the "Brokers").  In the event of Closing, and
only in such event, Seller shall pay a commission to Brokers.  Seller shall
indemnify and hold Purchaser harmless from and against any claims of any broker
or finder (other than the Brokers) who asserts that he, she or it has dealt with
Seller and, therefore, is due a commission as the procuring cause of this
transaction.  Purchaser shall indemnify and hold Seller harmless from and
against any claims of any broker or





9




--------------------------------------------------------------------------------







finder (other than the Brokers), who asserts that he, she or it has dealt with
Purchaser and, therefore, is due a commission as the procuring cause of this
transaction.  The provisions of this Section shall survive the Closing, or, if
the Closing does not occur, the termination of this Agreement.

9.

THE CLOSING

9.1

Closing Date and Location

Unless otherwise agreed upon, in writing, between Seller and Purchaser, the
closing (the "Closing") shall be held on or before the day which is forty-five
(45) days from the expiration of the Inspection Period (the "Closing Date")
Purchaser shall deliver to Seller notice of the date of Closing, at least five
(5) days in advance of Closing Date. The Closing shall occur through escrow
whereby Seller and Purchaser and their counsel need not be physically present
but shall deliver executed original documents by overnight courier or similar
means and deliver funds by wire transfer to the Escrow Agent who will deliver
and record documents and distribute funds pursuant to closing instructions. In
the event Purchaser fails to deliver notice of Closing to Seller, the same shall
occur at the offices of Escrow Agent on the last scheduled day for the Closing
to occur at 10:00 a.m. The Closing may occur by mail or overnight delivery.

9.2

Deliveries at Closing

The purchase and sale of the Property contemplated by this Agreement shall be
closed by Seller's delivery of a properly executed special warranty deed
conveying good and marketable fee simple title to the Property to Purchaser (the
"Deed"), subject only to the Permitted Exceptions, and the payment by Purchaser
of the Purchase Price for the Property in the manner provided in Section 3
hereof. Seller shall also execute and deliver to Purchaser:





10




--------------------------------------------------------------------------------







(a)

An Assignment and Assumption Agreement in form reasonably acceptable to
Purchaser and Seller, whereby the Lease shall be assigned by Seller to
Purchaser, and assumed by Purchaser;

(b)

A duly executed closing statement, itemizing all credits between Seller and
Purchaser;

(c)

A duly executed affidavit of title with respect to the Property and such other
agreements as may be necessary to cause Title Company to mark the Title
Commitment and issue the Title Policy with an effective date on the date of
recording of the Deed;

(d)

A duly executed certificate with respect to Section 1445 of the Internal Revenue
Code of 1986, as amended, stating, among other things, that Seller is not a
foreign corporation or non-resident alien, as defined in the Code and
regulations issued pursuant thereto;

(e)

A real estate reporting transferor identification, showing Seller's correct
federal tax identification number, to enable the closing attorneys to complete
and file the required IRS Form 1099-S;

(f)

Physical possession of all the Property, subject to the Lease and the Permitted
Exceptions;

(g)

Such evidence as the Title Company shall reasonably require as to the authority
of the parties acting on behalf of Seller to enter into this Agreement and to
discharge the obligations of Seller pursuant hereto;

(h)

The Estoppel Certificate executed by Tenant (Seller shall use best efforts to
deliver at Closing);





11




--------------------------------------------------------------------------------







9.4

Closing Costs

At the Closing, Seller and Purchaser shall respectively pay the following costs
and expenses:

(a)

In addition to the costs incurred by Seller in the fulfillment of its
obligations hereunder, Seller shall pay (i) any fees and expenses of Seller's
attorneys, and (ii) the cost of the owner's title insurance policy, but only for
standard coverage, (iii) the commission due Brokers.

(b)

Purchaser shall pay (i) the fees and expenses of Purchaser's attorneys, (ii) any
costs of excess coverage or endorsements with respect to the owner's title
insurance policy obtained by Purchaser, (iii) the costs of updating the Survey,
(iv) the costs of recording the Deed and other conveyance documents, and (v) any
other closing costs and expenses actually incurred by Purchaser, or not
specified to be paid by the Seller.

(c)

Seller and Purchaser shall share equally the escrow closing costs.

(d)

Any other costs and expenses of closing including Escrow fees and any Texas
transfer tax shall be paid by Purchaser.

9.5

Prorations

The rental due under the Lease shall be prorated between Purchaser and Seller as
of the Closing Date. There shall be no proration of taxes or other costs and
expenses associated with the operation of the Property since taxes and such
other costs shall be paid by Tenant under the Lease.

10.

RISK OF LOSS

Risk of loss to the Property or any part thereof shall remain with the Seller
until the Closing Date. If any part of the Property is damaged by fire or other
casualty prior to the Closing and the cost of repair for such damage is Fifty
Thousand Dollars ($50,000.00) or less, and such obligation for repair is not the
responsibility of Tenant under the Lease, Purchaser shall receive a credit in
the amount of the reasonable cost of repair of such damage (not to exceed Fifty
Thousand Dollars ($50,000.00) and thereupon this transaction shall be





12




--------------------------------------------------------------------------------







consummated in accordance with the terms hereof without further reduction in the
Purchase Price. If the Property or any part thereof are destroyed or damaged by
fire or other casualty prior to the Closing Date and the cost of repair of all
such damage or destruction prior to the completion of this transaction will
exceed Fifty Thousand Dollars ($50,000.00), the Seller shall notify the
Purchaser within ten (10) days thereafter and the Purchaser may elect:

(a)

to receive the proceeds of all insurance payable in connection therewith and
thereupon this transaction shall be consummated in accordance with the terms
hereof without reduction in the Purchase Price; or

(b)

to terminate this Agreement, in which event the Escrow Agent shall return all
funds and documents deposited with it to the party who so deposited the same and
thereupon the parties shall be released from any further obligations under this
Sale Agreement each to the other, except for the undertakings and indemnities of
Paragraph 9 and except that expenses of the Escrow Agent shall be borne equally
between the Seller and the Purchaser.

If the Purchaser shall fail to make its election under subsection (a) or (b)
above within ten (10) days after receiving notice of the casualty occurrence
from the Seller, Purchaser shall be deemed to have elected option (a).

11.

CONDEMNATION

In the event, at any time between the Effective Date of this Agreement and
Closing, all or any portion of the Property is condemned by any legally
constituted authority for any public use or purpose (or conveyed in lieu
thereof), then Seller shall promptly deliver written notice thereof to
Purchaser. Upon receipt of such notice, Purchaser shall have the right to
terminate this Agreement, in which event all Earnest Money paid by Purchaser
shall be immediately refunded by Seller to Purchaser, and neither Purchaser nor
Seller shall have any further liabilities, obligations or rights with regard to
this Agreement. If Purchaser elects to proceed to Closing after receiving notice
of such condemnation (or conveyance in lieu thereof),





13




--------------------------------------------------------------------------------







Purchaser shall be entitled to the proceeds or the right to negotiate, settle
and collect the proceeds of such condemnation award, and Seller shall execute
and deliver all documents reasonably requested of Seller in order to effectuate
this section.

12.

DEFAULT

12.1

Seller's Default

(a)

If the sale and purchase of the Property contemplated by this Agreement is not
consummated on account of Seller's default or breach of any material terms or
conditions herein contained, Purchaser may terminate this Agreement by written
notice delivered to Seller, and obtain a refund of the Deposit.

(b)

As a condition precedent to the effective exercise of Purchaser's rights under
this Agreement pursuant to the provisions of Section 12.1(a) above, Purchaser
shall give Seller notice in writing, in accordance with the notice provisions of
this Agreement, which notice shall state, with particularity, the alleged breach
or default or non-performance of Seller and the action required by Seller to
cure such breach. Seller shall have a period of ten (10) days after receipt of
such notice to cure the alleged default, breach, or non-performance to
Purchaser's reasonable satisfaction, and to thereby cure the default and prevent
termination of this Agreement or other action by Purchaser; provided, however,
such cure period shall not extend the Closing Date beyond the final date of
Purchaser's 1031 exchange.

12.2

Purchaser's Default

(a)

IF THE SALE AND PURCHASE OF THE PROPERTY CONTEMPLATED BY THIS AGREEMENT IS NOT
CONSUMMATED BECAUSE OF THE PURCHASER'S DEFAULT, THE EARNEST MONEY SHALL BE
DISBURSED TO SELLER, AS SELLER'S SOLE REMEDY AND AS FULL LIQUIDATED DAMAGES. THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT IT IS DIFFICULT TO ESTIMATE MORE





14




--------------------------------------------------------------------------------







PRECISELY THE DAMAGES WHICH MIGHT BE SUFFERED BY THE SELLER UPON THE PURCHASER'S
DEFAULT. SELLER HEREBY WAIVES AND RELEASES ANY RIGHT TO (AND HEREBY COVENANTS
THAT IT SHALL NOT) SUE THE PURCHASER FOR SPECIFIC PERFORMANCE UNDER THIS
AGREEMENT OR TO PROVE THAT THE SELLER' S ACTUAL DAMAGES EXCEED THE AMOUNT OF
SAID SUMS.

(b)

As a condition precedent to the effective exercise of Seller's rights under this
Agreement, pursuant to the provisions of Section 12.2(a) above, Seller shall
give Purchaser notice in writing, in accordance with the notice provisions of
this Agreement, which notice shall state, with particularity, the alleged breach
or default or non-performance of Purchaser and the action required by Purchaser
to cure such breach. Purchaser shall have a period often (10) days after receipt
of such notice to cure the alleged default, breach, or non-performance to
Seller's reasonable satisfaction, and to thereby cure the default and prevent
termination of this Agreement or other action by Seller.

13.

ASSIGNMENT OF AGREEMENT

Purchaser may assign its rights and duties under this Agreement, provided that
notice of such assignment is promptly delivered to Seller and any assignee of
Purchaser's rights and duties becomes bound to perform the terms and conditions
hereof. No such assignment or assumption shall relieve Purchaser of any of the
Purchaser's obligations hereunder.

14.

TIME OF ESSENCE

Time is of the essence hereof.

15.

NOTICES

Any notices, requests, or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered (i) by United States
registered or certified mail, return receipt requested, postage prepaid, (ii) by
delivery via a nationally recognized overnight courier service that obtains
receipts or a recognized same day courier service that obtains receipts, or
(iii) by delivery via electronic (facsimile) transmission





15




--------------------------------------------------------------------------------







with receipt confirmation by telephone and with an original sent by first class
mail. Each notice shall be addressed to each party at its address set forth
below its signature, or such other addresses (and facsimile numbers) as may be
changed by the parties by written notice as herein provided. Any such notice,
request or other communication shall be considered given or delivered, as the
case may be, on the date of courier delivery, on the first business day
following the date of facsimile transmission, or on the third day after the date
of deposit in the United States mail as to notices sent only by certified mail.

16.

ENTIRE AGREEMENT; MODIFICATION

This Agreement supersedes all prior discussions and agreements between the
Seller and the Purchaser with respect to the Property and contains the sole and
entire understanding between the Seller and the Purchaser with respect to the
Property. All promises, inducements, offers, solicitations, agreements,
commitments, representations and warranties heretofore made between such parties
are merged into this Agreement. This Agreement shall not be modified or amended
in any respect except by a written instrument executed by or on behalf of each
of the parties to this Agreement.

17.

BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns (if permitted pursuant to the terms hereof). This Agreement shall be
construed in accordance with the laws of the State of Texas.

18.

COUNTERPARTS

This Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument and agreement.

19.

WAIVER

Any condition, right, election, or option of termination, cancellation, or
rescission granted by this Agreement to the Purchaser or the Seller may be
waived in writing by such party. Except as herein expressly provided, no waiver
by a party of any





16




--------------------------------------------------------------------------------







breach of this Agreement or of any warranty or representation hereunder by the
other party shall be deemed to be a waiver of any other breach by the other
party, and no acceptance of payment or performance by a party after any breach
by the other party shall be deemed to be a waiver of any breach of this
Agreement or of any representation or warranty hereunder by such other party,
whether or not the first party knows of such breach at the time it accepts such
payment or performance. No failure or delay by a party to exercise any right it
may have by reason of the default of the other party shall operate as a waiver
of default or modification of this Agreement or shall prevent the exercise of
any right by the first party while the other party continues to be so in
default.

20.

DATE OF PERFORMANCE

If the time period by which or date on which any right, option or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday or legal holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled business
day in the State of Texas.

21.

OFFER

The execution of this Agreement by Purchaser constitutes an offer to purchase
the Property. Unless this Agreement is accepted by Seller on or before October
3, 2011, at 5:00 P.M. Eastern Daylight Time, and a fully executed, unaltered
counterpart of this Agreement is delivered to Purchaser with all Exhibits
attached, the offer of this Agreement shall be automatically revoked and
terminated. The "Effective Date" of this Agreement is the first day, if any, on
which both parties have executed an identical counterpart of this Agreement.

22.

COSTS OF LEGAL ACTION

In the event that either party takes legal action against the other in order to
enforce the terms of this Agreement, the prevailing party in such action shall
have the right to recover from the non-prevailing party the costs and expenses
incurred by the





17




--------------------------------------------------------------------------------







prevailing party in such action, including attorney fees incurred in the action,
in any action on appeal or in the enforcement of any judgment or settlement.

23.

TAX DEFERRED EXCHANGE OF PROPERTY

Seller and Purchaser acknowledge that either party may be desirous of effecting
an exchange pursuant to Section 1031 of the United States Internal Revenue Code.
Purchaser and Seller agree to cooperate in good faith so as to allow either
party to effect such Section 1031 Exchange. Such Section 1031 Exchange shall not
delay the closing and consummation of the transaction contemplated herein, nor
shall result in the non-electing party incurring any additional liability or any
additional costs or expenses (all such costs and expenses to be paid or
reimbursed at Closing by party electing to effect the 1031 Exchange). It is
further expressly agreed and provided that such 1031 Exchange shall not hinder,
delay or impede either party's rights under this Agreement.

24.

NO SURVIVAL

Except as expressly set forth in Section 7 of this Agreement, the terms and
conditions of this Agreement shall not survive the Closing of the purchase and
sale of the Property and shall be merged into the execution and delivery of the
Deed to Purchaser.

25.

CONFIDENTIALITY

Purchaser will hold, and will cause their respective officers, agents and
employees to hold, in confidence, and not disclose to others, the terms of this
Agreement, the transactions contemplated by this Agreement, and all financial
information regarding the restaurant operated on the Property, and regarding
Tenant and/or Seller, as well as the plans, documents, contracts, records, data
analysis, compilations, forecasts, and studies and other informational material
received or prepared by them with respect to the Property, Seller and Tenant
(collectively the "Information") except: (a) to the extent that such information
(i) is otherwise available from third persons without restrictions on its
further use or disclosure or (ii) is required by order of any Governmental Body,
any law or any reporting obligation of Purchaser or Sellers; (b) to





18




--------------------------------------------------------------------------------







the extent such information is or becomes publicly known other than through a
violation of this paragraph by the party in question; or (c) to the extent such
information is provided to persons who are assisting in the consummation of the
transactions contemplated hereby, or is required to be given to such third party
in order to obtain any consents, approval, authorizations or disclosures
contemplated by this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this Agreement on the dates specified below their signatures.




SELLER:

BLUE RIDGE REAL ESTATE CO.

BY:

/s/ Eldon D. Dietterick

Name:

Eldon D. Dietterick

Title: Executive Vice President & Treasurer




Dated as to Seller: October 1, 2011




Address:

P. O. Box 707

Blakeslee, PA  18610




PURCHASER:

PHYLLIS ENFIELD TRUST




BY:

/s/ Phyllis Enfield

Name:

Phyllis Enfield

Title:

Trustee




Dated as to Purchaser:

  September 29, 2011




Address:

4786 Mayapan Drive




La Mesa, CA   91941





19


